Feuerstein, J.,
dissents and votes to reverse the order, deny the cross motion, inter alia, to vacate the default, reinstate the conditional order of preclusion dated February 16, 1999, and grant the motion for summary judgment dismissing the complaint, with the following memorandum: I must respectfully dissent from my colleagues’ conclusion that the plaintiff established a reasonable excuse for her default in opposing the defendant’s motion to preclude. Although the determination of what constitutes a reasonable excuse lies within the sound discretion of the trial court (see, Matter of Gambardella v Otov *437Light., 278 AD2d 494; Parker v City of New York, 272 AD2d 310; De Vito v Marine Midland Bank, 100 AD2d 530), the movant must submit supporting facts in evidentiary form sufficient to justify the default (see, Bravo v New York City Hous. Auth., 253 AD2d 510; Peterson v Scandurra Trucking Co., 226 AD2d 691; American Sigol Corp. v Zicherman, 166 AD2d 628). Further, where the record demonstrates a pattern of default or neglect, the default should be considered intentional and, therefore, not excusable (see, Eretz Funding v Shalosh Assocs., 266 AD2d 184; Roussodimou v Zafiriadis, 238 AD2d 568).
Here, the claim of the plaintiffs attorney that there was some confusion regarding the return date of the preclusion motion, and whether the case was “marked off,” is insufficient to establish a reasonable excuse. Further, the record demonstrates that the plaintiff did not move to vacate her default until the defendant moved for summary judgment dismissing the complaint. Under these circumstances, it was an improvident exercise of discretion for the Supreme Court to accept the plaintiffs proffered excuse as reasonable. Accordingly, I would reverse the order, deny the cross motion, inter alia, to vacate the default, reinstate the conditional order of preclusion dated February 16, 1999, and grant the motion for summary judgment dismissing the complaint.